EXHIBIT 11.1 CPI Corp. Computation of Per Common Share Loss - Diluted (Unaudited) thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 19, 2008 July 21, 2007 July 19, 2008 July 21, 2007 (Restated) (Restated) Diluted: Net loss applicable to common shares $ (3,601 ) $ (4,601 ) $ (3,857 ) $ (2,046 ) Shares: Weighted average number of common shares outstanding 17,063,381 17,005,685 17,054,575 16,993,715 Shares issuable under employee stock plans - weighted average - Dilutive effect of exercise of certain stock options - * - ** - *** - **** Less: Treasury stock - weighted average (10,595,319 ) (10,619,570 ) (10,595,319 ) (10,618,935 ) Weighted average number of common and common equivalent shares outstanding 6,468,062 6,386,115 6,459,256 6,374,780 Net loss per common and common equivalent shares $ (0.56 ) $ (0.72 ) $ (0.60 ) $ (0.32 ) * The effect of stock options in the amount of 4,329 shares was not considered as the effect is antidilutive. ** The effect of stock options in the amount of27,559 shares was not considered as the effect is antidilutive. *** The effect of stock options in the amount of 4,552 shares was not considered as the effect is antidilutive. **** The effect of stock options in the amount of26,142 shares was not considered as the effect is antidilutive.
